Case 4:20-c1-00229-Dbocument 181 Filed 12/07/20 ‘@: 1of7 PagelD 293

onicitl

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

FORT WORTH DIVISION
UNITED STATES OF AMERICA
V. Case No.
DERRICK LLOYD FANNIN (01) 4-20CR-339-Y
ALEJANDRA PATRICIA FANNIN (02)
ADAM MICHAEL KILGORE (03)
JONATHAN RODRIGUEZ (04) OS DETRICTCOURT
CHELSEA ANN PINEIRO (05) NORTHERN DISTRICT OF TEXAS
YVETTE JASMINE GONZALEZ (06) FILED
NORMA CASIO (07)
ROSHUA MARQUISTON WHITE (08) DEC - 7 2000
MICHAEL TODD JOHNSON (09)
ENRIQUE ALEJANDRO FAZ an CLERK, U.S. DISTRICT COURT
LUIS IRVING MONTANEZ (12) By ro
FRANCIE CATALINA ETHERIDGE (13)
NATASHI MARIE MILTON (14)
RODOLFO IBARRA (15)
KENDRIC DESHON THOMPSON (16)
ROBERT HARRIS JR (17)
AUDREY ANISSA WILFORD (18)
OSCAR GUILLERMO CONTRERAS (19)
RUBEN NEGRETE III (20)
BRETT TRAVIS CICHON (21)
MICHAEL ANTHONY O’CONNELL (22)

 

Information - Page 1
Case 4:20-0r-00239-MBbocument 181 Filed 12/07/20 ‘@: 20f7 PagelD 294

INFORMATION
The United States Attorney Charges:
Count One

Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 846)

Beginning in or before December 2019, and continuing until in and around
October 2020, in the Fort Worth Division of the Northern District of Texas, and
elsewhere, defendant Jonathan Rodriguez, along with others known and unknown, did
knowingly and intentionally combine, conspire, confederate, and agree to engage in
conduct in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), namely to possess with
intent to distribute 500 grams or more of a mixture and substance containing a detectable

amount of Methamphetamine, a Schedule II controlled substance.

In violation of 21 U.S.C. § 846 (21 U.S.C. §§ 841(a)(1) and (b)(1)(A)).

Information - Page 2
Case 4:20-c1-00339-bocument 181 Filed 12/07/20 @: 3o0f 7 PagelD 295

Count Two

Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 846)

Beginning in or before December 2019, and continuing until in and around
October 2020, in the Fort Worth Division of the Northern District of Texas, and
elsewhere, defendants Derrick Lloyd Fannin, Adam Michael Kilgore, Michael Todd
Johnson, Nathan Lee Cook, Enrique Alejandro Faz, Rodolfo Ibarra, Robert Harris,
Jr., and Oscar Guillermo Contreras, along with others known and unknown, did
knowingly and intentionally combine, conspire, confederate, and agree to engage in
conduct in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), namely to possess with
intent to distribute 50 grams or more of a mixture and substance containing a detectable
amount of Methamphetamine, a Schedule II controlled substance.

In violation of 21 U.S.C. § 846 (21 U.S.C. §§ 841(a)(1) and (b)(1)(B)).

Information - Page 3
Case 4:20-cr-00339-Bocument 181 Filed 12/07/20 @ 4of7 PagelD 296

 

Count Three

Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 846)

December 2019, and continuing until in and around October 2020, in the Fort
Worth Division of the Northern District of Texas, and elsewhere, defendants Alejandra
Patricia Fannin, Chelsea Ann Pineiro, Yvette Jasmine Gonzalez, Norma Casio,
Roshua Marquiston White, Francie Catalina Etheridge, Natashi Marie Milton,
Kendric Deshon Thompson, Audrey Anissa Wilford, Michael Anthony O’Connell,
Ruben Negrete III, and Brett Travis Cichon, along with others known and unknown,
did knowingly and intentionally combine, conspire, confederate, and agree to engage in
conduct in violation of 21 U.S.C §§ 841(a)(1) and (b)(1)(C), namely to possess with
intent to distribute a mixture and substance containing a detectable amount of
Methamphetamine, a Schedule II controlled substance.

In violation of 21 U.S.C. § 846 (21 U.S.C. §§ 841(a)(1) and (b)(1)(C)).

Information - Page 4
Case 4:20-c1-00330-Mbocument 181 Filed 12/07/20 >: 5 of 7 PagelD 297

Count Four

Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 846)

Beginning in or before December 2019, and continuing until in and around
October 2020, in the Fort Worth Division of the Northern District of Texas, and
elsewhere, defendant Luis Irving Montanez, along with others known and unknown, did
knowingly and intentionally combine, conspire, confederate, and agree to engage in
conduct in violation of 21 U.S.C §§ 841(a)(1) and (b)(1)(C), namely to possess with
intent to distribute a mixture and substance containing a detectable amount of Cocaine, a
Schedule II controlled substance.

In violation of 21 U.S.C. § 846 (21 U.S.C. §§ 841(a)(1) and (b)(1)(C)).

Information - Page 5
Case 4:20-01-00330- MM ocument 181 Filed 12/07/20 & 6o0f 7 PagelD 298

Forfeiture Notice
21 U.S.C. § 853, 21 U.S.C. § 881(a), 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)
Pursuant to 21 U.S.C. § 853(a), upon conviction of any of Counts One through
Four, the defendants shall forfeit to the United States any property constituting, or
derived from, any proceeds the defendant obtained, directly or indirectly, as a result of
Counts One through Four, and any of the defendant’s property used, or intended to be
used, in any manner or part, to commit, or to facilitate the commission of Counts One
through Four.
Pursuant to 21 U.S.C. § 853(p), if any forfeitable property as a result of any act or
omission of the defendant:
a. cannot be located upon the exercise of due diligence;
b. . has been transferred or sold to, ot deposited with, a third party;
C. has been placed beyond the jurisdiction of the court;
7d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

Information - Page 6

 
Case 4:20-cr-00339-Wbocument 181 Filed 12/07/20 @ 7of7 PagelD 299

the United States intends to seek forfeiture of any other property of the defendant up to

the value of any forfeitable property.

Information - Page 7

ERIN NEALY COX

Il (ee
SHAWN SMIETHY ©

Assistant United States Attorney
Texas State Bar No. 24033206
801 Cherry Street, Suite 1700
Fort Worth, Texas 76102

Telephone: 817.252.5200
Facsimile: 817.252.5455

 
